MEMORANDUM **
Oscar Montoya-Amadeo appeals from his guilty-plea conviction for being a deported alien found in the United States in violation of 8 U.S.C. § 1326. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Montoya-Amadeo contends that the district court erred in denying his motion to dismiss his indictment based on due process violations in the underlying deportation proceeding. However, MontoyaAmadeo cannot show that he had a plausible asylum or withholding of removal claim because he does not set forth evidence establishing a nexus between the harm he feared in El Salvador and a protected ground, see Ochave v. INS, 254 F.3d 859, 865 (9th Cir.2001), and cannot show that CAT relief was plausible, see Zheng v. Ashcroft, 332 F.3d 1186, 1194 (9th Cir.2003). Therefore, we conclude that Montoya-Amadeo cannot demonstrate prejudice as a result of any due process violation in the underlying deportation proceeding. See United States v. Muro-Inclan, 249 F.3d 1180, 1184 (9th Cir.2001).
Montoya-Amadeo further contends that his deportation hearing was adversely affected by prior counsel’s ineffective assistance. Because Montoya-Amadeo cannot demonstrate plausible grounds for relief, he also fails to establish the required prejudice for this claim. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir.2000); Mohammed v. Gonzales, 400 F.3d 785, 793-94 (9th Cir.2005).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.